.




    .IIPl
        RlATTOX                      July 31, 1990
    ATTO~XEZY OESEHAI.

            Honorable Charles S. Brack       Opinion No.   JM-1199
            Chambers County Attorney
            P. 0. Box 1200                   Re:    Authority of county to
            Anahuac, Texas   77514           donate money, property,    or
                                             services to nonprofit corpora-
                                             tions that     conduct  local
                                             festivals    (RQ-1911)

            Dear Mr. Brack:

                 You ask whether   Chambers County may donate money,
            property, or services to local, nonprofit corporations   that
            conduct annual  festivals in the county. The Texas       Rice
            Festival and the Texas Salt Dome Festival promote       local
            products  and businesses.    They each conduct    an annual
            festival that includes concerts, carnivals    for children,
P
            food booths, and other exhibits and programs.   The Anahuac
            Area Chamber of Commerce, which promotes Anahuac          and
            surrounding areas, also holds a similar festival.  From time
            to time, these entities have asked the county for donations
            of money, property,  and services provided through    county-
            paid employees.

                 Article III, section 52, and article XI, section 3, of
            the Texas Constitution      prohibit a county     from donating
            money or any other thing of value to a corporation.      Kev v.
            Commissioners Court of Marion Count Y , 727 S.W.2d 667      (Tex.
            APP. - Texarkana  1987,. no  writ); mdus   v. Citv  of  Garland,
            561 S.W.Zd 260 (Tex. Civ. App. - Tyler 1978, writ ref'd
            n.r.e.).   Public funds may be spent only for a public
            purpose.  Youns v. Citv of Houston, 756 S.W.2d 813          (Tex.
            APP- - Houston  [lst Dist.]   1988, writ denied);  see senerallv
            State v. Citv of Austin,        331 S.W.2d 737     (Tex. 1960).
            Adequate controls, contractual or otherwise, must govern        a
            transaction between a county and a private entity to insure
            that the     public   purpose    is   accomplished.     Key    v.
            Commissioners Court of Marion County, w,        at 669.

                 In Kordus v. Citv of Garland, the court held that a
            taxpayer could enjoin a city's illegal donation of public
            funds to a chamber of commerce. The decision cited Attorney
            General Opinion H-397 (1974), which held that article  III,
            section 52, of the Texas Constitution prohibited the legis-
            lature from authorizing a county to become a dues-paying



                                            P. 6338
Honorable Charles S. Brack - Page 2      (JM-1199)




member of a chamber of commerce.   Based on these author-
ities, we conclude that you may not make unconditional
grants of money, property, or any "thing of value" to the
entities in question.

     You suggest that the county could provide      fencing,
portable  toilets, police    protection   and other   things
necessary for the health and safety of the people who attend
the festivals.   You state that supplying such services  and
things of value would not be contributions by the county to
the corporations, but would fall within the police powers of
the county.

       The commissioners   court of a county has no general
police power, such as that possessed by the state and many
municipalities.    Travis Countv v. Colunaa,     753 S.W.2d 716
 (Tex. App. - Austin 1988, writ denied): Commissioners' Court
 rris
of  Ha                         23 S.W.2d 840 (Tex. Civ. App. -
Galveston 1929, writ ref'd). The commissioners court has
the powers expressly conferred upon it by the constitution
and the legislature, as well as the implied powers necessary
to exercise      powers expressly     conferred.    Canales
Lmn,        214 S.W.2d 451   (Tex. 1948). Any expenditures   zf
county funds made in connection with the festivals must be
based on statutory or constitutional authority.

     Section 122.001 of the Health and Safety Code provides
that the commissioners court of a county may appropriate and
spend money  from the county general revenues    for  public
health and sanitation in the county. Thus, the county has
discretion  to make expenditures    for public health    and
sanitation needs that arise in connection with the proposed
festivals. Whether an expenditure for a particular   purpose
is within the authority  granted by section 122.001 depends
on the surrounding    facts and circumstances.     You have
provided no facts, such as whether     this event will be
held in a county park.    The commissioners  court may make
reasonable decisions under section 122.001 to spend county
funds to protect the public health, subject to judicial
review for abuse of discretion.

     Sheriffs and their deputies are peace officers, and it
is their duty to preserve the peace within their jurisdic-
tion. Code Crim. Proc. arts. 2.12, 2.13. The sheriff's
decisions as to the deployment of law enforcement   officers
within the county are left to his discretion and judgment,
since this matter is not specifically    prescribed by law.
Weber v. Citv of Sachse, 591 S.W.2d 563, 567 (Tex. Civ. App.
- Dallas 1979, no writ). The decision to assign a number of
law enforcement officers to an area where a large number  of
persons are gathered for a festival    is a matter for the
sheriff's discretion, subject to judicial review for abuse



                               P. 6339
,     Honorable Charles S. Brack - Page 3         (JM-1199)
.



.!-
      of discretion.  &;   See crem      Local Gov't Code 5 85.004
      (appointment of reserve deputies to serve when additional
      officers needed): Attorney General Opinion H-1002 (1977).

           You next ask whether Chambers County may participate
      with the Texas A & M Agricultural     Extension  Service by
      providing money, property, or services in sponsoring a youth
      program called "Chambers County Youth Project Show," which'
      is similar to 'a livestock show.   Chambers County sponsors
      the show and budgets the expenditures.        The extension
      service handles the operation of the show through volunteer
      committees of parents and other interested persons.

           Section 319.001 of the Local Government Code authorizes
      the commissioners court of a county to provide for annual
      exhibits   of    "horticultural,    agricultural,    livestock,
      mineral, and other products" that are of interest to the
      community.  Section 332.002 of the code authorizes a county
      to establish    and supervise    recreational   facilities  and
      programs.  These statutes authorize a county to provide
      recreational programs for youth, including a livestock show.
      In Attorney   General Opinion H-127       (1973) this    office
      determined that a county could use federal revenue      sharing
      funds to contract with a nonprofit corporation to provide     a
      recreation facility for the aged. In our opinion,      Chambers
P     County may cooperate with and receive voluntary        services
      from the Agricultural    Extension Service of Texas A 8 M
      University to assist it in operating the show, but it must
      retain sufficient   control of the project to ensure that
      funds budget~ed by the county are used for the legislatively
      authorized purposes.

                              SUMMARY

                 A county may not donate money to a chamber
              of commerce or a similar private     corpora-
              tion to fund festivals that promote     local
              businesses and products. Where a county has
              statutory authority to spend county funds to
              protect public    health,   sanitation,   and
              safety, it may do so when the need for such
              protection arises out of a festival held by a
              private corporation.  A county has statutory
              authority to hold livestock shows and provide
              for recreation for youth.     ,




                                  -i/-b   Very truly you



                                          JIM
                                                 .


                                                  MATTOX
                                          Attorney General of Texas




                                        P. 6340
Honorable Charles S. Brack - Page 4       (JM-1199)




MARY KELLER
First Assistant Attorney General

Lou MCCREARY
Executive Assistant Attorney General

JUDGE ZOLLIE STEAXLEY
Special Assistant Attorney General

RENEA HICKS
Special Assistant Attorney General

RICK GILPIN
Chairman, Opinion Committee

Prepared by Susan L. Garrison
Assistant Attorney General




                                p. 6341